Citation Nr: 0906761	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefit sought on appeal.  The Veteran, who had 
active service from February 1969 to October 1970, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    


FINDING OF FACT

In January 2009, the Board was informed by the VA Regional 
Office in Detroit, Michigan that the Veteran died on February 
[redacted], 2008; and the RO forwarded to the Board a copy of the 
Veteran's death certificate. 


CONCLUSION OF LAW

Due of the death of the Veteran, the Board is without 
jurisdiction to consider the merits of the Veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Since 
the Veteran died before the Board issued and dispatched its 
decision, the Board has no jurisdiction to adjudicate the 
merits of the Veteran's claim of entitlement to service 
connection for post-traumatic stress disorder. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  Therefore, 
this appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction. Id. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. See 
38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


